Action to recover damages for an alleged negligent injury, tried upon the usual issues of negligence, contributory negligence and damages. From a verdict and judgment in favor of plaintiff the defendant appealed.
All the defendant's exceptions and assignments of error, not abandoned in its brief, are directed exclusively to the *Page 808 
charge. After a careful examination of the Court's charge to the jury and the defendant's exceptions thereto, we can find no prejudicial or reversible error. A perusal of the record, in its entirety, (756)    leaves us with the impression that the case has been tried in substantial conformity to our decisions and we have discovered no sufficient reason for disturbing the result.
No error.